
	

114 HR 1567 : Global Food Security Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1567
		IN THE SENATE OF THE UNITED STATES
		April 13, 2016ReceivedJuly 14, 2016Read twice and referred to the Committee on Foreign RelationsAN ACT
		To authorize a comprehensive, strategic approach for United States foreign assistance to developing
			 countries to reduce global poverty and hunger, achieve food security and
			 improved nutrition, promote inclusive, sustainable agricultural-led
			 economic growth, improve nutritional outcomes, especially for women and
			 children, build resilience among vulnerable populations, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Global Food Security Act of 2016. 2.Statement of policy objectives; sense of Congress (a)Statement of policy objectivesIt is in the national security interest of the United States to promote global food security, resilience, and nutrition, consistent with national food security investment plans, which is reinforced through programs, activities, and initiatives that—
 (1)accelerate inclusive, agricultural-led economic growth that reduces global poverty, hunger, and malnutrition, particularly among women and children;
 (2)increase the productivity, incomes, and livelihoods of small-scale producers, especially women, by working across agricultural value chains, enhancing local capacity to manage agricultural resources effectively, and expanding producer access to local and international markets;
 (3)build resilience to food shocks among vulnerable populations and households while reducing reliance upon emergency food assistance;
 (4)create an enabling environment for agricultural growth and investment, including through the promotion of secure and transparent property rights;
 (5)improve the nutritional status of women and children, with a focus on reducing child stunting, including through the promotion of highly nutritious foods, diet diversification, and nutritional behaviors that improve maternal and child health;
 (6)align with and leverage broader United States strategies and investments in trade, economic growth, science and technology, agricultural research and extension, maternal and child health, nutrition, and water, sanitation, and hygiene;
 (7)continue to strengthen partnerships between United States-based universities, including land-grant colleges and universities, and institutions in target countries and communities that build agricultural capacity; and
 (8)ensure the effective use of United States taxpayer dollars to further these objectives. (b)Sense of congressIt is the sense of the Congress that the President, in providing assistance to implement the Global Food Security Strategy, should—
 (1)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies to implement the Global Food Security Strategy;
 (2)seek to fully utilize the unique capabilities of each relevant Federal department and agency while collaborating with and leveraging the contributions of other key stakeholders; and
 (3)utilize open and streamlined solicitations to allow for the participation of a wide range of implementing partners through the most appropriate procurement mechanisms, which may include grants, contracts, cooperative agreements, and other instruments as necessary and appropriate.
 3.DefinitionsIn this Act: (1)AgricultureThe term agriculture means crops, livestock, fisheries, and forestries.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (C)the Committee on Appropriations of the Senate;
 (D)the Committee on Foreign Affairs of the House of Representatives; (E)the Committee on Agriculture of the House of Representatives; and
 (F)the Committee on Appropriations of the House of Representatives. (3)Feed the future innovation labsThe term Feed the Future Innovation Labs means research partnerships led by United States universities that advance solutions to reduce global hunger, poverty, and malnutrition.
 (4)Food and nutrition securityThe term food and nutrition security means access to, and availability, utilization, and stability of, sufficient food to meet caloric and nutritional needs for an active and healthy life.
 (5)Global food security strategyThe term Global Food Security Strategy means the strategy developed and implemented pursuant to section 4(a). (6)Key stakeholdersThe term key stakeholders means actors engaged in efforts to advance global food security programs and objectives, including—
 (A)relevant Federal departments and agencies; (B)national and local governments in target countries;
 (C)other bilateral donors; (D)international and regional organizations;
 (E)international, regional, and local financial institutions; (F)international, regional, and local private voluntary, nongovernmental, faith-based, and civil society organizations;
 (G)the private sector, including agribusinesses and relevant commodities groups; (H)agricultural producers, including farmer organizations, cooperatives, small-scale producers, and women; and
 (I)agricultural research and academic institutions, including land-grant colleges and universities and extension services.
 (7)Land-grant colleges and universitiesThe term land-grant colleges and universities has the meaning given such term in section 1404(13) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103(13)). (8)MalnutritionThe term malnutrition means poor nutritional status caused by nutritional deficiency or excess.
 (9)Relevant federal departments and agenciesThe term relevant Federal departments and agencies means the United States Agency for International Development, the Department of Agriculture, the Department of Commerce, the Department of State, the Department of the Treasury, the Millennium Challenge Corporation, the Overseas Private Investment Corporation, the Peace Corps, the Office of the United States Trade Representative, the United States African Development Foundation, the United States Geological Survey, and any other department or agency specified by the President for purposes of this section.
 (10)ResilienceThe term resilience means the ability of people, households, communities, countries, and systems to mitigate, adapt to, and recover from shocks and stresses to food security in a manner that reduces chronic vulnerability and facilitates inclusive growth.
 (11)Small-scale producerThe term small-scale producer means farmers, pastoralists, foresters, and fishers that have a low-asset base and limited resources, including land, capital, skills and labor, and, in the case of farmers, typically farm on fewer than 5 hectares of land.
 (12)SustainableThe term sustainable means the ability of a target country, community, implementing partner, or intended beneficiary to maintain, over time, the programs authorized and outcomes achieved pursuant to this Act.
 (13)Target countryThe term target country means a developing country that is selected to participate in agriculture and nutrition security programs under the Global Food Security Strategy pursuant to the selection criteria described in section 4(a)(2), including criteria such as the potential for agriculture-led economic growth, government commitment to agricultural investment and policy reform, opportunities for partnerships and regional synergies, the level of need, and resource availability.
			4.Comprehensive global food security strategy
 (a)StrategyThe President shall coordinate the development and implementation of a United States whole-of-government strategy to accomplish the policy objectives described in section 2(a), which shall—
 (1)set specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans that reflect international best practices relating to transparency, accountability, food and nutrition security, and agriculture-led economic growth, consistent with the policy objectives described in section 2(a);
 (2)establish clear and transparent selection criteria for target countries and communities; (3)support and be aligned with country-owned agriculture, nutrition, and food security policy and investment plans developed with input from key stakeholders, as appropriate;
 (4)support inclusive agricultural value chain development, with small-scale producers, especially women, gaining greater access to the inputs, skills, resource management capacity, networking, bargaining power, financing, and market linkages needed to sustain their long-term economic prosperity;
 (5)support improvement of the nutritional status of women and children, particularly during the critical first 1,000-day window until a child reaches 2 years of age and with a focus on reducing child stunting, through nutrition-specific and nutrition-sensitive programs, including related water, sanitation, and hygiene programs;
 (6)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to food and nutrition security, to include analysis of the multiple underlying causes of malnutrition, including lack of access to safe drinking water, sanitation, and hygiene;
 (7)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities;
 (8)integrate resilience and nutrition strategies into food security programs, such that chronically vulnerable populations are better able to build safety nets, secure livelihoods, access markets, and access opportunities for longer-term economic growth;
 (9)develop community and producer resilience to natural disasters, emergencies, and natural occurrences that adversely impact agricultural yield;
 (10)harness science, technology, and innovation, including the research and extension activities supported by relevant Federal departments and agencies, including State partners, and Feed the Future Innovation Labs;
 (11)integrate agricultural development activities among food insecure populations living in proximity to designated national parks or wildlife areas into wildlife conservation efforts, as necessary and appropriate;
 (12)leverage resources and expertise through partnerships with the private sector, farm organizations, cooperatives, civil society, faith-based organizations, and agricultural research and academic institutions;
 (13)support collaboration, as appropriate, between United States universities, including land-grant colleges and universities, and public and private institutions in target countries and communities to promote agricultural development and innovation;
 (14)seek to ensure that target countries and communities respect and promote land tenure rights of local communities, particularly those of women and small-scale producers; and
 (15)include criteria and methodologies for graduating target countries and communities from assistance provided to implement the Global Food Security Strategy as such countries and communities meet the progress benchmarks identified pursuant to section 6(b)(4).
 (b)CoordinationThe President shall coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies in the implementation of the Global Food Security Strategy by—
 (1)establishing monitoring and evaluation systems, coherence, and coordination across relevant Federal departments and agencies; and
 (2)establishing platforms for regular consultation and collaboration with key stakeholders and the appropriate congressional committees.
				(c)Strategy submission
 (1)In generalNot later than October 1, 2016, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees the Global Food Security Strategy required under this section that provides a detailed description of how the United States intends to advance the objectives set forth in section 2(a) and the agency-specific plans described in paragraph (2).
 (2)Agency-specific plansThe Global Food Security Strategy shall include specific implementation plans from each relevant Federal department and agency that describes—
 (A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the Global Food Security Strategy; and
 (B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.
					5.Assistance to implement the global food security strategy
 (a)Food shortagesThe President is authorized to carry out activities pursuant to section 103, section 103A, title XII of chapter 2 of part I, and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a, 2151a–1, 2220a et seq., and 2346 et seq.) to prevent or address food shortages notwithstanding any other provision of law.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State and the Administrator of the United States Agency for International Development $1,000,600,000 for fiscal year 2017 to carry out those portions of the Global Food Security Strategy that relate to the Department of State and the United States Agency for International Development, respectively.
 (c)Monitoring and evaluationThe President shall seek to ensure that assistance to implement the Global Food Security Strategy is provided under established parameters for a rigorous accountability system to monitor and evaluate progress and impact of the strategy, including by reporting to the appropriate congressional committees and the public on an annual basis.
			6.Report
 (a)In generalNot later than 1 year after the date of the submission of the Global Food Security Strategy, the President shall submit to the appropriate congressional committees a report that describes the status of the implementation of the Global Food Security Strategy.
 (b)ContentThe report required under subsection (a) shall— (1)contain a summary of the Global Food Security Strategy as an appendix;
 (2)identify any substantial changes made in the Global Food Security Strategy during the preceding calendar year;
 (3)describe the progress made in implementing the Global Food Security Strategy; (4)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner;
 (5)describe related strategies and benchmarks for graduating target countries and communities from assistance provided under the Global Food Security Strategy over time, including by building resilience, reducing risk, and enhancing the sustainability of outcomes from United States investments in agriculture and nutrition security;
 (6)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the Global Food Security Strategy, including, for each Federal department and agency, the statutory source of expenditures, amounts expended, implementing partners, targeted beneficiaries, and activities supported;
 (7)describe how the Global Food Security Strategy leverages other United States food security and development assistance programs on the continuum from emergency food aid through sustainable, agriculture-led economic growth;
 (8)describe the contributions of the Global Food Security Strategy to, and assess the impact of, broader international food and nutrition security assistance programs, including progress in the promotion of land tenure rights, creating economic opportunities for women and small-scale producers, and stimulating agriculture-led economic growth in target countries and communities;
 (9)assess efforts to coordinate United States international food security and nutrition programs, activities, and initiatives with key stakeholders;
 (10)identify any United States legal or regulatory impediments that could obstruct the effective implementation of the programming referred to in paragraphs (7) and (8);
 (11)assess United States Government-facilitated private investment in related sectors and the impact of private sector investment in target countries and communities;
 (12)contain a clear gender analysis of programming, to inform project-level activities, that includes established disaggregated gender indicators to better analyze outcomes for food productivity, income growth, control of assets, equity in access to inputs, jobs and markets, and nutrition; and
 (13)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders, including key stakeholders, in an open, transparent manner.
 (c)Public availability of informationThe information referred to in subsection (b) shall be made available on the public website of the United States Agency for International Development in an open, machine readable format, in a timely manner.
			7.Rule of construction regarding effect of Global Food Security Strategy on food and nutrition
			 security and emergency and nonemergency food assistance programs
 (a)Rule of constructionNothing in the Global Food Security Strategy or this Act shall be construed to supersede or otherwise affect the authority of the relevant Federal departments and agencies to carry out the programs specified in subsection (b) in the manner provided in, and subject to the terms and conditions of, those programs.
 (b)Covered programsThe programs referred to in subsection (a) are the following: (1)The Food for Peace Act (7 U.S.C. 1691 et seq.).
 (2)The Food for Progress Act of 1985 (7 U.S.C. 1736o). (3)Section 416(b) of the Agricultural Act of 1949 (7 U.S.C. 1431(b)).
 (4)Section 3206 of the Food, Conservation, and Energy Act of 2008 (Local and Regional Food Aid Procurement Program; 7 U.S.C. 1726c).
 (5)The Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1). (6)Section 3107 of the Farm Security and Rural Investment Act of 2002 (McGovern-Dole International Food for Education and Child Nutrition Program; 7 U.S.C. 1736o–1).
 (7)Any other food and nutrition security and emergency and nonemergency food assistance programs administered by the Department of Agriculture.
				
	Passed the House of Representatives April 12, 2016.Karen L. Haas,Clerk
